Filed 9/28/20 P. v. Cervantes CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079204
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. SF019469A)
                    v.

 ANGEL AURELIO CERVANTES,                                                                 OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Steven Shayer,
Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
George M. Hendrickson, Deputy Attorneys General, Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                    INTRODUCTION
       Appellant/defendant Angel Aurelio Cervantes pleaded no contest to second degree
robbery and was sentenced to two years. On appeal, he contends the court improperly
imposed a restitution fine and other fees without determining his ability to pay in
violation of his constitutional right to due process under People v. Dueñas (2019) 30
Cal. App. 5th 1157 (Dueñas). We affirm.
                                          FACTS1
       “On February 11, 2019, an officer was dispatched to a residence regarding a
carjacking involving a male and female suspect. The officer observed a female subject,
later identified as [codefendant] Lorraine Rivera … matching a description previously
provided. She was accompanied by [defendant] Angel Cervantes….
       “The officer advised Rivera that she matched the description of a suspect involved
in a carjacking. Rivera spontaneously stated she went with a friend ‘George Lopez’ to
steal a vehicle and her friend left in the vehicle without her. She stated the victim, [later
identified as J.B.], fell to the ground during the incident. She assisted the victim in
getting up and told her to contact law enforcement. She admitted having knowledge that
her friend planned on stealing the vehicle; however, she denied any wrong doing because
she did not leave with the vehicle. A records check of Rivera revealed she had an active
warrant….
       “[Defendant] Cervantes told the officer that he did not know Rivera had attempted
to steal a vehicle. He stated he saw Rivera walking down the street and he began to walk
with her because they are friends. A records check revealed [defendant] had an active
warrant …. A search of [defendant’s] backpack revealed a hat and jackets matching the
description of the male subject involved in the carjacking.

       1 There was no preliminary hearing. At the plea hearing, the parties stipulated to a
factual basis for defendant’s no contest plea based on “the offense report.” The following
facts are from police report that was summarized in the probation report.

                                              2.
       “An officer made contact with the victim who stated she left her vehicle in front of
her trailer with the keys in the ignition. When she walked to the front of her trailer, she
saw [defendant] getting into the driver’s seat and Rivera getting into the passenger’s seat
of her vehicle. The victim approached [defendant] and told him to leave her car alone.
[Defendant] ignored her and attempted to drive her car away and [she] was bumped by
the car, causing her to fall to the ground. She has COPD and is not able to move quickly.
Due to the fall, she hit her face on the roadway causing her to get a bloody nose, two
small scrapes on her nose, and scrapes on her knees. She complained of pain to her right
shoulder and both knees. The victim stated Rivera began to help her get up from the
ground and asked her if she was okay and that she would get the car back for her.
[Defendant] drove away while Rivera was helping her up. The victim stated nobody had
permission to take her vehicle. She positively identified [defendant] and Rivera as the
suspects who stole her car, via an infield show up. The victim's vehicle was located and
released to her.”
                             PROCEDURAL BACKGROUND
       On February 13, 2019, a felony complaint was filed that charged defendant
Cervantes and codefendant Lorraine Rivera with count 1, carjacking (Pen. Code, § 212.5,
subd. (a)).2 The complaint alleged the following misdemeanor offenses only against
defendant: count 2, possession of methamphetamine (Health & Saf. Code, § 11377,
subd. (a)); count 3, possession of heroin (Health & Saf. Code, § 11350, subd. (a)); and
count 4, possession of narcotics paraphernalia (Health & Saf. Code, § 11364). Defendant
pleaded not guilty.
Defendant’s no contest plea
       On March 7, 2019, the court granted the People’s motion to amend the complaint
to add count 5, second degree robbery (§ 212.5, subd. (d)) only as to defendant.

       2   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               3.
       Thereafter, defendant pleaded no contest to count 5, second degree robbery,
pursuant to a negotiated disposition, for a sentence of two years in prison and dismissal of
the other charges.3
The probation report
       The probation report stated defendant (born 1996) was in good health and a
college graduate. Defendant was working for a pool service company at the time of his
arrest, he was paid $13 an hour, and his monthly income was $2,000. He owned a 1996
Honda that was valued at $1,200.
       In addition to the two-year prison term, the probation report also recommended the
court impose a restitution fine of $300 (§ 1202.4, subd. (b)), suspend the parole
revocation fine of $300 (§ 1202.45), and impose a $40 court security fee pursuant to
section 1458.8, a $30 criminal conviction assessment fee pursuant to Government Code
section 70373, and a $10 crime prevention fee under section 1202.5.
The sentencing hearing
       On April 4, 2019, the court conducted the sentencing hearing and asked defense
counsel if she had any comments on the probation report.
       Defense counsel asked the court to “strike the fees” because defendant was “not
going to be employable for the next year.He’s going to be serving a sentence at 85
percent in the state prison. He has no money or means to pay the fees, and there’s
nothing in the [probation] report that would – he looks like he was employed, but he’s not
going to be employed for the next two years.”




       3 On the same day, the court granted the People’s motion to amend the complaint
to allege count 6 only as to Rivera, charging her with unlawfully taking or driving a car
(Veh. Code, § 10851). She pleaded no contest to count 6 for a stipulated term of one year
and also admitted a probation violation, and the court dismissed count 1.

                                             4.
       The prosecutor replied that it “may be possible for the Defendant to be employable
while he is at CDC in custody” and the fees “can be collected by the state as part of his
payment and be credited to the fees he owes to the court.”
       The court noted there were cases that held that if a defendant was “employable,
then prison wages can go to pay the fees; and there’s another case – which I know
[defense counsel] had a case that said that said you’ve got to take into account his current
financial ability, but there’s a case that says you can look to the future financial ability
with his employability.”
       The court stated that its “inclination at this time is [defendant] does have … he’s
had a job up through this point. He is employable, and since we can use the wages in
prison, I’m inclined, at this point, to impose the fees, subject to him requesting at some
point in the future a hearing on inability to pay if that actually arises.”
       The court sentenced defendant to the lower term of two years in prison for second
degree robbery. The court followed the recommendations in the probation report and
imposed the statutory minimum restitution fine of $300 (§ 1202.4, subd. (b)), suspended
the $300 parole revocation fine (§ 1202.45), and reserved victim restitution (§ 1202.4,
subd. (f)). The court also ordered defendant to pay a $40 court security fee (§ 1465.8), a
criminal conviction assessment of $30 (Gov. Code, § 70373), and a crime prevention fee
of $10 (§ 1202.5).
       On April 22, 2019, defendant filed a timely notice of appeal.
                                        DISCUSSION
       Defendant relies on Dueñas and argues the court improperly overruled his
objections and imposed the restitution fine and fees in violation of his due process rights,
and the orders must be stricken because he did not have the ability to pay these amounts.
Defendant asserts that even if he could be expected to obtain a prison job to pay the fees,
his two-year term did not give him sufficient time to cover these amounts before he



                                               5.
would be released on parole. Defendant argues that since he lacked the “present ability”
to pay, the restitution fine must be stayed and the fees stricken.
       Dueñas, which was decided three months before the sentencing hearing in this
case, held that “[d]ue process of law requires the trial court to conduct an ability to pay
hearing and ascertain a defendant's present ability to pay” before it imposes any fines or
fees. (Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1167; People v. Castellano (2019) 33
Cal. App. 5th 485, 489–491.)4
       We disagree with Dueñas and find the matter need not be remanded on this issue.
As we recently explained in People v. Aviles (2019) 39 Cal. App. 5th 1055 (Aviles),
Dueñas was wrongly decided and an Eighth Amendment analysis is more appropriate to
determine whether restitution fines, fees, and assessments in a particular case are grossly
disproportionate and thus excessive. (Aviles, at pp. 1068–1072.) Under that standard, the
fines and fees imposed in this case are not grossly disproportionate to defendant’s level of
culpability and the harm he inflicted, and thus not excessive under the Eighth
Amendment. (Aviles, at p. 1072.)
       Even if we agreed with Dueñas and Castellano, however, we would still reject
defendant’s constitutional claims and find any error arising from the court’s failure to
make an ability to pay finding was harmless beyond a reasonable doubt since defendant
has the ability to pay the fines and fees imposed in this case. (Chapman v. California
(1967) 386 U.S. 18, 24; People v. Jones (2019) 36 Cal. App. 5th 1028, 1030–1031; Aviles,
supra, 39 Cal.App.5th at pp. 1075‒1077.)

              “ ‘ “Ability to pay does not necessarily require existing employment
       or cash on hand.” [Citation.] “[I]n determining whether a defendant has
       the ability to pay a restitution fine, the court is not limited to considering a

       4The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal. App. 5th 47, 94–98, review granted Nov. 13, 2019, S257844.)


                                              6.
       defendant’s present ability but may consider a defendant’s ability to pay in
       the future.” [Citation.] This include[s] the defendant’s ability to obtain
       prison wages and to earn money after his release from custody.
       [Citation.]’ ” (Aviles, supra, 39 Cal.App.5th at p. 1076.)
       We can infer from the instant record that defendant has the ability to pay the
aggregate amount of fines and fees from probable future wages, including prison wages.
(Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Douglas (1995) 39 Cal. App. 4th
1385, 1397; People v. Ellis (2019) 31 Cal. App. 5th 1090, 1094.) There is nothing in the
record to show that defendant would be unable to satisfy the total of $380 in fines and
fees imposed by the court while serving his prison term from either prison wages or
monetary gifts from family and friends during his prison sentence. (See, e.g., People v.
Lewis (2009) 46 Cal. 4th 1255, 1321; People v. DeFrance (2008) 167 Cal. App. 4th 486,
505; People v. Potts (2019) 6 Cal. 5th 1012, 1056‒1057.)
                                     DISPOSITION
       The judgment is affirmed.




                                            7.